Opinion issued October 24, 2013




                                      In The

                             Court of Appeals
                                      For The

                        First District of Texas
                            ————————————
                             NO. 01-13-00174-CR
                             NO. 01-13-00175-CR
                            ———————————
                       CHARLES DAVIS, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee



                   On Appeal from 178th District Court
                           Harris County, Texas
                  Trial Court Cause Nos. 1339915, 1339916


                       MEMORANDUM OPINION

     Appellant,   Charles    Davis,     pleaded   guilty,   without   an   agreed

recommendation from the State regarding punishment, to the offenses of
aggravated assault on a public servant1 and aggravated robbery.2 See TEX. PENAL

CODE ANN. §§.22.02, 29.03 (West 2011). In each offense, the trial court found

appellant guilty and entered an affirmative finding on the use or exhibition of a

deadly weapon, namely, a firearm.        The trial court assessed punishment of

confinement for 45 years for each offense, with the sentences to be served

concurrently.

      In each appeal, appellant’s appointed counsel has filed a motion to

withdraw, along with an Anders brief, stating that the record presents no reversible

error and that, therefore, the appeal is frivolous. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements

by presenting a professional evaluation of the record. See id.; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008); Mitchell v. State, 193
S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Further, counsel’s brief reflects that he delivered a copy of the brief to

appellant and has informed him of his right to examine the appellate record and to

file a response. See Schulman, 252 S.W.3d at 408. More than 30 days have
1
      Appellate cause number 01-13-00174-CR and trial court cause number 1339916.
2
      Appellate cause number 01-13-00175-CR and trial court cause number 1339915.
                                         2
passed, and appellant has not filed a pro se response. See id. at 409 n.23 (adopting

30–day period for response). The State has filed a waiver of its opportunity to file

an appellee’s brief.

      In each appeal, we have reviewed counsel’s brief and have independently

reviewed the entire record. We conclude that no reversible error exists, that there

are no arguable grounds for review, and that therefore the appeals are frivolous.

See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Garner v. State, 300 S.W.3d 763,

767 (Tex. Crim. App. 2009) (considering whether there are “arguable grounds” for

review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005)

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d 827 & n.6.

      In each appeal, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.3 Attorney Don R. Cantrell must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).
                                           3
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4